     Exhibit 10.3

OCEAN ENERGY, INC.
2001 CHANGE OF CONTROL
SEVERANCE PLAN

     The OCEAN ENERGY, INC. 2001 CHANGE OF CONTROL SEVERANCE PLAN (the “Plan”)
is hereby adopted pursuant to the authorization of the Board of Directors of
OCEAN ENERGY, INC., a Delaware corporation (the “Company”). The Plan supercedes
and replaces in full any severance plan, practice or policy (written or oral) of
the Company or of any of its subsidiaries existing with respect to Covered
Employees prior to the Effective Date.

I .
DEFINITIONS AND CONSTRUCTION

 

1.1  Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.


     “Annual Pay” shall mean the following: (i) with respect to a salaried
employee, his annual rate of base salary, (ii) with respect to an hourly
employee who is not an “offshore” employee, his hourly base wage rate x his
regularly scheduled hours of work per week x 52, and (iii) with respect to an
hourly employee who works offshore, his regularly scheduled bi-weekly wages x
26.

     “Board” shall mean the Board of Directors of the Company.

     “Change in Duties” shall mean the occurrence, within one year after the
date upon which a Change of Control occurs, of any one or more of the following:

     (1) with respect to a Covered Employee of Severance Level A, a significant
reduction in the duties of such Covered Employee from those applicable to him
immediately prior to the date on which a Change of Control occurs;

     (2) a reduction in a Covered Employee's Annual Pay from that in effect
immediately prior to the date on which a Change of Control occurs; and

     (3) a change in the location of a Covered Employee’s principal place of
employment by the Employer by more than 50 miles from the location where he was
principally employed immediately prior to the date on which a Change of Control
occurs, unless such relocation is agreed to in writing by the Covered Employee;
provided, however, that a relocation scheduled prior to the date of the Change
in Control and a repatriation to the United States in the normal course that is
consistent with the Employer’s past practice shall not constitute a Change in
Duties.

     “Change of Control” shall mean the occurrence of either of the following
events:

1

--------------------------------------------------------------------------------

     (1) the Company (A) shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company) or (B) is
to be dissolved and liquidated, and as a result of or in connection with such
transaction, the persons who were directors of the Company before such
transaction cease to constitute a majority of the Board; or

     (2) any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, acquires or gains ownership or
control (including, without limitation, power to vote) of 20% or more of the
outstanding shares of the Company’s voting stock (based upon voting power), and
as a result of or in connection with such transaction, the persons who were
directors of the Company before such transaction cease to constitute a majority
of the Board.

     “Code” shall mean the Internal Revenue Code of 1986, as amended.

     “Committee” shall mean the committee appointed by the Board to administer
this Plan.

     “Company” shall mean Ocean Energy, Inc., a Delaware corporation, and any
successor thereto.

     “Compensation” shall mean the greater of (1) a Covered Employee’s Annual
Pay plus his Severance Factor, if any, immediately prior to the date on which a
Change of Control occurs or (2) a Covered Employee’s Annual Pay plus his
Severance Factor, if any, at the time of his Involuntary Termination. “Three
Months’ Compensation” shall mean Compensation divided by 4. “Semi-Monthly
Compensation” shall mean Compensation divided by 24.

     “Covered Employee” shall mean any individual who, on the date upon which a
Change of Control occurs, is a regular, full-time salaried employee of the
Employer or an hourly employee of the Employer who is normally scheduled to work
550 or more hours per year, other than (1) any individual whose terms of
employment in the United States are governed by a collective bargaining
agreement between a collective bargaining unit and the Employer unless such
agreement provides for coverage of such individual under the Plan, (2) any
individual who is a party to a written agreement with the Employer providing for
severance payments or benefits upon such individual’s termination of employment
with the Employer, (3) an employee who is classified as a temporary, casual,
leased employee, or an independent contractor under the Employer’s employment
policies, and (4) an employee of a non-U.S. subsidiary unless said employee is a
U.S. expatriate or third country national.

     “Effective Date” shall mean September 27, 2001.

     “Employer” shall mean the Company and each eligible organization designated
as an Employer in accordance with the provisions of Section 4.4 of the Plan.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

     “Involuntary Termination” shall mean any termination of a Covered
Employee’s employment with the Employer which:

2

--------------------------------------------------------------------------------

     (1) does not result from a voluntary resignation by the Covered Employee
(other than a resignation pursuant to clause (2) of this definition); or

     (2) results from a resignation by a Covered Employee on or before the date
which is sixty days after the date the Covered Employee receives notice of a
Change in Duties;

provided, however, that the term ‘Involuntary Termination’ shall not include (i)
a Termination for Cause, (ii) a termination of a Covered Employee’s employment
occurring as a result of or in connection with the sale or other divestiture to
an unrelated third party by the Employer of a division, subsidiary, or other
business segment or assets (including, without limitation, a divestiture by sale
of shares of stock or of assets) if such Covered Employee is offered continued
employment by the acquiror of such business segment or assets immediately upon
such sale or divestiture, or (iii) any termination as a result of a Covered
Employee’s death, disability under circumstances entitling him to benefits under
the Employer’s long-term disability plan or Retirement.

     “Retirement” shall mean the Covered Employee’s voluntary resignation on or
after the date he reaches age sixty-five (other than a resignation within sixty
days after the date the Covered Employee receives notice of a Change in Duties
or a resignation at the request of the Employer).

     “Severance Factor” shall mean the percentage of Annual Pay for a Covered
Employee’s Severance Level determined in accordance with the following schedule
and expressed as a dollar amount which, when added to the Annual Pay, results in
the Compensation to be used in the severance benefit calculation.


                        Severance Level                   Severance Factor
                        ---------------                   ----------------

                               A                                 38%

                               B                                 30%

                               C                                 25%

                               D                                 18%

                               E                                 0%


     “Severance Level” shall mean the following category into which a Covered
Employee is designated based on his Annual Pay immediately prior to the date on
which a Change of Control occurs or, if greater, at the time of his Involuntary
Termination for the purpose of determining his severance benefit amount.

3

--------------------------------------------------------------------------------


                          Severance Level                         Annual Pay
                          ---------------                         ----------

                                 A                            $140,000 and above

                                 B                            $115,000 - $139,999

                                 C                           $  99,000 - $114,999

                                 D                           $  68,000 - $  98,999

                                 E                          Less than    $  68,000



     “Termination for Cause” shall mean any termination of a Covered Employee’s
employment with the Employer by reason of the Covered Employee’s (1) gross
negligence in the performance of the Covered Employee’s duties and
responsibilities, which negligence results in material harm to the business,
interests, or reputation of the Employer, (2) violation of any material Employer
policy, including, without limitation, the theft, embezzlement or
misappropriation or material misuse of any Employer funds or property, (3)
criminal or civil conviction for (or plea of nolo contendere to) a crime
involving moral turpitude, (4) willful and continued failure to perform the
Covered Employee’s duties and responsibilities, or (5) misconduct that, in the
Employer’s good faith determination, is materially harmful to the business,
interests, or reputation of the Employer.

     “Welfare Benefit Coverages” shall mean the medical, dental, life insurance,
accidental death and dismemberment, and vision coverages provided by the
Employer to its active employees.

     1.2  Number and Gender. Wherever appropriate herein, word used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender.

     1.3  Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text shall control.

II .
SEVERANCE BENEFITS

     2.1  Severance Benefits. Subject to the provisions of Section 2.2 and 2.4
hereof, if a Covered Employee’s employment by the Employer or successor thereto
shall be subject to an Involuntary Termination which occurs on or within one
year after the date upon which a Change of Control occurs, then the Covered
Employee shall be entitled to the following severance benefits:

     (a) A lump sum cash payment in accordance with the following schedule:

4

--------------------------------------------------------------------------------


                        Severance Level                       Benefit Amount
                        ---------------                       --------------

                               A                             2 x Compensation

                               B                            1.5 x Compensation

                               C                            1.25 x Compensation

                               D                             1 x Compensation

                               E                                Lesser of:

                             (1)    the sum of (A) Semi-Monthly  Compensation as of his Involuntary  Termination for each full year and
                                    fraction  thereof of continuous  employment  with the Employer as a Covered  Employee from his most
                                    recent date of hire,  and (B)  Semi-Monthly  Compensation  for each full $10,000  increment of such
                                    Covered Employee's Annual Pay at the time of his Involuntary Termination;  provided,  however, that
                                    in no event shall any Covered Employee receive less than Three Months' Compensation; or

                             (2)    1 x Compensation;


provided, however, notwithstanding the foregoing, in the event that salary
continuation or severance payments are payable by the Employer to a Covered
Employee pursuant to the applicable laws or rules of any foreign jurisdiction
concerning Involuntary Terminations or as a result of the application of the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et. seq.
(the “WARN Act”), or an election by the Employer to make payments in lieu of
notice as if the WARN Act applied, whether or not it does so apply, to any
Involuntary Termination of a Covered Employee (each an “Other Severance
Payment”), no severance payment shall be payable as provided in Section 2.1(a)
to such Covered Employee except to the extent such severance payment exceeds the
aggregate amount of Other Severance Payments payable to such Covered Employee.

     (b) A Covered Employee shall be entitled to continue the Welfare Benefit
Coverages for himself and, where applicable, his eligible dependents following
his Involuntary Termination for a number of months determined in accordance with
the following schedule:

5

--------------------------------------------------------------------------------


                        Severance Level                        Number of Months
                        ---------------                        ----------------

                               A                                      24

                               B                                      18

                               C                                      15

                               D                                      12

                               E                              equal to the quotient of (i) the amount of cash  payable  pursuant to (a)
                                                              above,  divided by (ii) the Covered Employee's monthly pay (1/12th of his
                                                              Annual Pay) (rounded to the nearest whole month if necessary);


provided however, the Covered Employee must continue to pay the premiums paid by
active employees of the Employer for such coverages. The Covered Employee may
choose to continue some or all of such Welfare Benefit Coverages. Such benefit
rights shall apply only to those Welfare Benefit Coverages which the Employer
has in effect from time to time for active employees, and the applicable
payments shall adjust as premiums for active employees of the Employer change.
Welfare Benefit Coverage(s) shall immediately end upon the Covered Employee’s
obtainment of new employment and eligibility for similar Welfare Benefit
Coverage(s) (with the Covered Employee being obligated hereunder to promptly
report such eligibility to the Employer). Nothing herein shall be deemed to
adversely affect in any way the additional rights, after consideration of this
extension period, of Covered Employees and their eligible dependents to health
care continuation coverage as required pursuant to Part 6 of Title I of ERISA.
The provision of extended group health plan coverage pursuant to this Plan is
intended to be part of the Covered Employee’s COBRA period of coverage.

     (c) A Covered Employee of Severance Level A shall be entitled to receive
out-placement services in connection with obtaining new employment up to a
maximum cost of $6,000.

     (d) The severance benefits payable under this Plan shall be paid to a
Covered Employee at the time he receives his final termination pay, or as soon
as administratively practicable thereafter, subject to the conditions set forth
in Section 2.2 of the Plan. Any severance benefits paid pursuant to this Section
will be deemed to be a severance payment and not “Compensation”for purposes of
determining benefits under the Employer’s qualified plans and shall be subject
to any required tax withholding.

     2.2  Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of any severance payment or
benefits hereunder, a Covered Employee whose employment by the Employer has been
subject to an Involuntary Termination shall first execute a release, in the form
established by the Committee, releasing the Committee, the Employer, and the
Employer’s parent corporation, subsidiaries, affiliates, shareholders, partners,
officers, directors, employees and agents from any and all claims and from any
and all causes of action of any kind or character, including but not limited to
all claims or causes of action arising out of such Covered Employee’s employment
with the Employer or the termination of such employment. The performance of the
Employer’s obligations hereunder and the receipt of any benefits provided
hereunder by such Covered Employee shall constitute full settlement of all such
claims and causes of action.

6

--------------------------------------------------------------------------------

     2.3  No Mitigation. A Covered Employee shall not be required to mitigate
the amount of any payment or benefit provided for in this Article II by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Article II be reduced by any compensation or benefit earned
by the Covered Employee as the result of employment by another employer or by
retirement benefits except as provided in Section 2.1(b) with respect to Welfare
Benefit Coverage. The benefits under the Plan are in addition to any other
benefits to which a Covered Employee is otherwise entitled.

     2.4  Severance Pay Plan Limitation. This Plan is intended to be an employee
welfare benefit plan within the meaning of section 3(1) of ERISA and the Labor
Department regulations promulgated thereunder. Therefore, anything to the
contrary herein notwithstanding, in no event shall any Covered Employee receive
total payments under the Plan (excluding payments pursuant to Section 2.5) that
exceed the equivalent of twice such Covered Employee’s “annual compensation”(as
such term is defined in 29 CFR §2510.3-2(b)(2)) during the year immediately
preceding his Involuntary Termination. If total payments under the Plan
(excluding payments pursuant to Section 2.5) to a Covered Employee would
otherwise exceed the limitation in the preceding sentence, the amount payable to
such Covered Employee pursuant to Section 2.1(a) shall be reduced in order to
satisfy such limitation.

     2.5  Certain Additional Payments by the Employer. Notwithstanding anything
to the contrary in the Plan, in the event that any payment or distribution by
the Employer or any other person to or for the benefit of a Covered Employee,
whether paid or payable or distributed or distributable pursuant to the terms of
the Plan or otherwise (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Employer shall
pay to the Covered Employee an additional payment (a “Gross-up Payment”) in an
amount such that after payment by the Covered Employee of all of taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed on any Gross-up Payment, the Covered Employee
retains an amount of the Gross-up Payment equal to the Excise Tax imposed upon
the Payment. The Employer and the Covered Employee shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. The Covered Employee shall notify the Employer in writing
of any claim by the Internal Revenue Service which, if successful, would require
the Employer to make a Gross-up Payment (or a Gross-up Payment in excess of
that, if any, initially determined by the Employer and the Covered Employee)
within ten days of the receipt of such claim. The Employer shall notify the
Covered Employee in writing at least ten days prior to the due date of any
response required with respect to such claim if it plans to contest the claim.
If the Employer decides to contest such claim, the Covered Employee shall
cooperate fully with the Employer in such action; provided, however, the
Employer shall bear and pay directly or indirectly all costs and expenses
(including additional interest and penalties) incurred in connection with such
action and shall indemnify and hold the Covered Employee harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of the Employer’s action.
If, as a result of the Employer’s action with respect to a claim, the Covered
Employee receives a refund of any amount paid by the Employer with respect to
such claim, the Covered Employee shall promptly pay such refund to the Employer.
If the Employer fails to timely notify the Covered Employee whether it will
contest such claim or the Employer determines not to contest such claim, then
the Employer shall immediately pay to the Covered Employee the portion of such
claim, if any, which it has not previously paid to the Covered Employee.

7

--------------------------------------------------------------------------------

III.
ADMINISTRATION OF PLAN

     3.1  Committee’s Powers and Duties. The Company shall be the named
fiduciary and shall have full power to administer the Plan in all of its
details, subject to applicable requirements of law. The duties of the Company
shall be performed by the Committee. It shall be a principal duty of the
Committee to see that the Plan is carried out, in accordance with its terms, for
the exclusive benefit of persons entitled to participate in the Plan. For this
purpose, the Committee’s powers shall include, but not be limited to, the
following authority, in addition to all other powers provided by this Plan:

     (a) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

     (b) to interpret the Plan and all facts with respect to a claim for payment
or benefits, its interpretation thereof to be final and conclusive on all
persons claiming payment or benefits under the Plan;

     (c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

     (d) to make a determination as to the right of any person to a payment or
benefit under the Plan (including, without limitation, to determine whether and
when there has been a termination of a Covered Employee’s employment and the
cause of such termination and the amount of such payment or benefit);

     (e) to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be required to assist in administering
the Plan;

     (f) to allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
any such allocation, delegation or designation to be in writing;

     (g) to sue or cause suit to be brought in the name of the Plan; and

     (h) to obtain from the Employer and from Covered Employees such information
as is necessary for the proper administration of the Plan.

8

--------------------------------------------------------------------------------

     3.2   Member's Own Participation.No Covered Employee or agent of the
Committee may act, vote, or otherwise influence a decision of the Committee
specifically relating to himself as a participant in the Plan.

     3.3  Indemnification. The Employer shall indemnify and hold harmless each
member of the Committee against any and all expenses and liabilities arising out
of his administrative functions or fiduciary responsibilities, including any
expenses and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s own gross negligence or willful misconduct.
Expenses against which such member shall be indemnified hereunder shall include,
without limitation, the amounts of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.

     3.4  Compensation, Bond and Expenses. The members of the Committee shall
not receive compensation with respect to their services for the Committee. To
the extent required by applicable law, but not otherwise, Committee members
shall furnish bond or security for the performance of their duties hereunder.
Any expenses properly incurred by the Committee incident to the administration,
termination or protection of the Plan, including the cost of furnishing bond,
shall be paid by the Company.

     3.5  Claims Procedure. Any employee that the Committee determines is
entitled to a benefit under the Plan is not required to file a claim for
benefits. Any employee who is not paid a benefit and who believes that he is
entitled to a benefit or who has been paid a benefit and who believes that he is
entitled to a greater benefit may file a claim for benefits under the Plan in
writing with the Committee. In any case in which a claim for Plan benefits by a
Covered Employee is denied or modified, the Committee shall furnish written
notice to the claimant within ninety days (or within 180 days if additional
information requested by the Committee necessitates an extension of the
ninety-day period), which notice shall:

     (a) state the specific reason or reasons for the denial or modification;

     (b) provide specific reference to pertinent Plan provisions on which the
denial or modification is based;

     (c) provide a description of any additional material or information
necessary for the Covered Employee or his representative to perfect the claim,
and an explanation of why such material or information is necessary; and

     (d) explain the Plan's claim review procedure as contained herein.

9

--------------------------------------------------------------------------------

     In the event a claim for Plan benefits is denied or modified, if the
Covered Employee or his representative desires to have such denial or
modification reviewed, he must, within sixty days following receipt of the
notice of such denial or modification, submit a written request for review by
the Committee of its initial decision. In connection with such request, the
Covered Employee or his representative may review any pertinent documents upon
which such denial or modification was based and may submit issues and comments
in writing. Within sixty days following such request for review the Committee
shall, after providing a full and fair review, render its final decision in
writing to the Covered Employee and his representative, if any, stating specific
reasons for such decision and making specific references to pertinent Plan
provisions upon which the decision is based. If special circumstances require an
extension of such sixty-day period, the Committee’s decision shall be rendered
as soon as possible, but not later than 120 days after receipt of the request
for review. If an extension of time for review is required, written notice of
the extension shall be furnished to the Covered Employee and his representative,
if any, prior to the commencement of the extension period.

     3.6  Mandatory Arbitration. If a Covered Employee or his representative is
not satisfied with the decision of the Committee pursuant to the Plan’s claims
review procedure, such Covered Employee or his representative may, within sixty
days of receipt of the written decision of the Committee, request by written
notice to the Committee, that his claim be submitted to arbitration pursuant to
the employee benefit plan claims arbitration rules of the American Arbitration
Association. Such arbitration shall be the sole and exclusive procedure
available to a Covered Employee or his representative for review of a decision
of the Committee. In reviewing the decision of the Committee, the arbitrator
shall use the standard of review which would be used by a Federal court in
reviewing such decision under the provisions of ERISA; provided, however, that
even if ERISA were ever found to be inapplicable to the Plan, the arbitrator
shall not reverse or otherwise invalidate the Committee’s decision unless it is
found to be arbitrary and capricious, an abuse of the discretion afforded the
Committee, or legally improper. The Covered Employee or his representative and
the Employer shall share equally the cost of such arbitration, unless the
arbitrator directs that all or part of the Covered Employee’s share of such cost
be paid by the Employer. In addition, the arbitrator may direct, in its
discretion, that all or part of the Covered Employee’s expenses in pursuing his
claim to payment or benefits under the Plan shall be paid by the Employer. The
arbitrator’s decision shall be final and legally binding on both parties. This
Section shall be governed by the provisions of the Federal Arbitration Act.

IV .
GENERAL PROVISIONS

     4.1   Funding.  The benefits provided herein shall be unfunded and shall be
provided from the Employer's general assets.

     4.2  Cost of Plan.   Except as provided in Section 2.1(b), the entire cost
of the Plan shall be borne by the Employer and no contributions shall be
required of the Covered Employees.

     4.3   Plan Year.  The Plan shall operate on a calendar year basis with a
short plan year commencing on the Effective Date.

10

--------------------------------------------------------------------------------

     4.4  Other Participating Employers. The Committee may designate any entity
or organization eligible by law to participate in this Plan as an Employer by
written instrument delivered to the Secretary of the Company and the designated
Employer. Such written instrument shall specify the effective date of such
designated participation, may incorporate specific provisions relating to the
operation of the Plan which apply to the designated Employer only and shall
become, as to such designated Employer and its employees, a part of the Plan.
Each designated Employer shall be conclusively presumed to have consented to its
designation and to have agreed to be bound by the terms of the Plan and any and
all amendments thereto upon its submission of information to the Committee
required by the terms of or with respect to the Plan; provided, however, that
the terms of the Plan may be modified so as to increase the obligations of an
Employer only with the consent of such Employer, which consent shall be
conclusively presumed to have been given by such Employer upon its submission of
any information to the Committee required by the terms of or with respect to the
Plan.

     4.5  Amendment and Termination. The Plan may be amended from time to time
at the discretion of the Board. Notwithstanding the foregoing, this Plan may not
be amended, on or within one year following a Change of Control, to reduce
benefits or rights to benefits. For purposes of this Section, a change in the
designation of participating Employers by the Committee pursuant to Section 4.4
shall be deemed to be an amendment to the Plan. The Plan shall terminate (i) one
year after the date of the Change of Control except with respect to severance
benefits payable and Welfare Benefit Coverages provided as a result of
Involuntary Terminations occurring prior to such date, (ii) on the second
anniversary of the Effective Date if a Change of Control has not occurred by
that date, or (iii) on any date prior to a Change of Control by action of the
Board, whichever occurs first.

     4.6  Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between the Employer and any
person or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time nor shall the Plan be deemed to give the Employer the right
to require any person to remain in the employ of the Employer or to restrict any
person’s right to terminate his employment at any time.

     4.7  Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

     4.8  Nonalienation. Covered Employees shall not have any right to pledge,
hypothecate, anticipate or assign benefits or rights under the Plan, except by
will or the laws of descent and distribution.

     4.9  Effect of Plan. This Plan is intended to supersede all prior oral or
written policies of the Employer and all prior oral or written communications to
Covered Employees with respect to the subject matter hereof, and all such prior
policies or communications are hereby null and void and of no further force and
effect. Further, this Plan shall be binding upon the Employer and any successor
of the Employer, by merger or otherwise, and shall inure to the benefit of and
be enforceable by the Employer’s Covered Employees.

11

--------------------------------------------------------------------------------

     4.10   Governing Law.  The Plan shall be interpreted and construed in
accordance with the laws of the State of Texas without regard to conflict of
laws principles, except to the extent preempted by federal law.

     EXECUTED as of the Effective Date.

 

OCEAN ENERGY, INC.


 

By:   /s/ Robert K. Reeves
       Robert K. Reeves
       Executive Vice President, General Counsel
       and Secretary

12

--------------------------------------------------------------------------------